                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JACQUELINE JAMMER,

        Plaintiff,
                                             Civil Case No. 18-10445
v.                                           Honorable Linda V. Parker

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.
________________________________/

                            OPINION AND ORDER

      On February 7, 2018, Plaintiff filed this lawsuit challenging a final decision

of the Commissioner denying Plaintiff’s application for social security benefits.

On the same date, this Court referred the lawsuit to Magistrate Judge R. Steven

Whalen for all pretrial proceedings, including a hearing and determination of all

non-dispositive matters pursuant to 28 U.S.C. § 636(b)(1)(A) and/or a report and

recommendation (“R&R”) on all dispositive matters pursuant to 28 U.S.C.

§ 636(b)(1)(B). (ECF No. 3.) The parties subsequently filed cross-motions for

summary judgment. (ECF Nos. 16, 19.)

      On February 22, 2019, Magistrate Judge Whalen issued an R&R

recommending that this Court deny Plaintiff’s motion for summary judgment and

grant the Commissioner’s motion. (ECF No. 25.) At the conclusion of the R&R,
Magistrate Judge Whalen advises the parties that they may object to and seek

review of the R&R within fourteen days of service upon them. (Id. at 23.) He

further specifically advises the parties that “[f]ailure to file specific objections

constitutes a waiver of any further right to appeal.” (Id.) Neither Plaintiff nor

Defendant filed objections to the R&R.

      The Court has carefully reviewed the R&R and concurs with the conclusions

reached by Magistrate Judge Whalen. The Court therefore adopts Magistrate

Judge Whalen’s R&R and affirms the Commissioner’s decision finding Plaintiff

not disabled under the Social Security Act.

      Accordingly,

      IT IS ORDERED that Plaintiff’s motion for summary judgment (ECF No.

19) is DENIED;

      IT IS FURTHER ORDERED that Defendant’s motion for summary

judgment (ECF No. 16) is GRANTED.

                                         s/Linda V. Parker
                                         LINDA V. PARKER
                                         UNITED STATES DISTRICT JUDGE
Dated: March 26, 2019




                                            2
